DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status.
This Office Action is responsive to the amendment filed on 10/05/2020. Claims 1-10 were pending.   Claim 6 has been amended. Claims 11 and 12 have been added. Claims 1-12 are now pending.  Claims 1-12 are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 103
Claim 2-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001243982 to Honbou (Honbou, machine translation) in view of US 2004/0146786 to Sato (Sato).
Regarding claim 2,5, 8 and 9,  Honbou discloses a non-aqueous liquid electrolyte secondary battery, comprising: a positive electrode capable of intercalating and deintercalating lithium ions (Claim 1)  a negative electrode comprising a negative-electrode active material which lithium metal, lithium alloy, and carbon material such as graphite (re claim 6) or amorphous carbon (para 24), sulfur containing compound represented by Formula (1) ( re claim  10)   Formula  (2) (re claim 7)  in the concentration’s range from  0.05  to 0.5 M (para 15). Specifically, Honbou teaches an electrolyte solution containing 0.1 M of dimethyl sulfone in mixture of EC/DMC=1/2 containing 1M solution of LiPF6 
   Alternatively, as appeared to the examiner the amount of compounds of Formula (1) or (2) disclosed by Honbou lies within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists MPEP 2144.05. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made optimized the amount of sulfur containing additives of Formula (1) or (2) based on range disclosed Honbou in order to suppress of solvent decomposition at high potential and as such to obtain a lithium secondary battery having a high battery voltage (para 49).
 Honbou does not expressly discloses an ethylene carbonate derivative having at least one fluorine atom and, of course, wherein the concentration of the ethylene carbonate derivative having at least one fluorine atom is 0.01 weight% to 70 weight'%, and the ethylene carbonate derivative having at least one fluorine atom is at least one carbonate selected from the group consisting of fluoroethylene carbonate and difluoroethylene carbonate. 
Sato discloses a non-aqueous liquid electrolyte secondary battery (para 276) , comprising: a negative electrode comprising carbon material and a negative-electrode active material containing at least one kind of atom selected from the group consisting of Si atom, Sn atom and Pb atom, (para 189-SnO2) a positive electrode (para 35)  and a non-aqueous liquid electrolyte, wherein the negative electrode and the positive electrode intercalate and deintercalating lithium ions, and the non-aqueous liquid electrolyte comprises  (among others) fluoroethylene carbonate (FEC, claim 2 , additive A12, re claim 5 ). Please note that Sato teaches a use at least one compound selected from Compound Group (A) in amount from 0.01 to 7.0 wt. %. Specifically Sato teaches an electrolyte solution containing 0.82 wt. % of FET.  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03. Therefore, a use of FET as additive in the electrolyte solution similar of that as the electrolyte solution of Honbou and with negative electrode containing as carbon material and SnO2 as electrode active   is known in the art. Additionally, Sato  teaches that he compounds of group A  (including FEC) form  SEI film  the negative electrode active material, due to the electrochemical reactions associated with charging and discharging, which suppresses  decomposition of solvent nonaqueous solvent at the negative electrode (para 29) and as such improve the cycle properties, electrical capacity and low-temperature characteristics of the battery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the negative electrode of Honbou  by adding SnO2 and electrolyte solution of Honbou  with the FEC in a range from 0.01 to 7.0 wt. %., as taught by Sato, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Alternatively, Sato teaches that the additives A improve the cycle properties, electrical capacity and low-temperature characteristics of the cell (Abstract). Therefore, it would have been obvious to choose fluoroethylene carbonate from finite number of identified, predictable solutions (A1-A12) disclosed by Sato, i.e., it would have been "obvious to try" FEC in order to improve the cycle properties, electrical capacity and low-temperature characteristics of the cell. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claims 3 and 4, Honbou discloses ethylene carbonate (para 33) and dimethyl carbonate (para 34).
Regarding claim 6, Honbou discloses graphite (para 22) and Sato teaches carbon black (para 208).
Regarding claim 7, Honbou discloses dimethyl sulfoxide (para 44).
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over JP 2001243982 to Honbou in view of US 2004/0146786 to Sato and further in view of WO03077350 to Onuki (Onuki, US 2005/0118512 is used as English language equivalent). 
Regarding claim 9, modified Honbou discloses the invention as discussed above as applied to claim 2 and incorporated therein. Honbou does not expressly disclose wherein the non-aqueous liquid electrolyte comprising at least a compound represented by formula (C-9).
Onuki teaches a nonaqueous electrolyte for a lithium secondary battery (Abstract), the battery wherein a negative electrode comprises carbon materials and metal oxides material including tin oxide (para 173) and the electrolyte solution comprises auxiliary agents such as fluoroethylene carbonate, methyl methanesulfonate (compound of formula C-9) and dimethyl sulfone (disclosed by Honbou).  Therefore, a use of the  auxiliary agents such as  fluoroethylene carbonate, methyl methanesulfonate (compound of formula C-9) and dimethyl sulfone (disclosed by Honbou) in the electrolyte solution for battery wherein negative electrode comprises carbon material and tin oxide is week known in the art and as such the  auxiliary agents are mutually replaceable. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace dimethyl sulfone in the electrolyte solution of modified Honbou with the methyl methanesulfonate, as taught by Onuki, because the simple substitution of one known element for another is likely to be obvious when predictable results, such suppressing of solvent decomposition on negative electrode are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2004/077599 to Kotato (Kotato, US 2005/0164094 is used as English language equivalent) in view of US 2004/0146786 to Sato (Sato).
Regarding claim 2, Kotato discloses a non-aqueous liquid electrolyte secondary battery(Title, Abstract), comprising: a positive electrode capable of intercalating and deintercalating lithium ions (para 88)  a negative electrode comprising a negative-electrode active material which lithium metal, lithium alloy of metals selected from Si, Sn and Al,  or metal oxide of  Si, Sn, Ge and Al (para 88), sulfur containing compound such as dimethyl sulfone (reads on claim  formula C-7, para 73))   in amount of 0.1 to 5% by weight. Kotato also teaches that additive including sulfoorganic compounds are suitable for improving capacity maintenance characteristics and the cycle characteristics  especially after storing at a high temperature ( para 73). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of sulfoorganic additive in the electrolyte solution based on the range disclosed by Kotato in order to improve capacity maintenance characteristics and the cycle characteristics especially after storing at a high temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists. MPEP 2144.05
Kotato does not expressly discloses an ethylene carbonate derivative having at least one fluorine atom and, also wherein the concentration of the ethylene carbonate derivative having at least one fluorine atom is 0.01 weight% to 70 weight'%, and the ethylene carbonate derivative having at least one fluorine atom is at least one carbonate selected from the group consisting of fluoroethylene carbonate and difluoroethylene carbonate.  
Sato discloses a non-aqueous liquid electrolyte secondary battery (para 276) , comprising: a negative electrode comprising carbon material and a negative-electrode active material containing at least one kind of atom selected from the group consisting of Si atom, Sn atom and Pb atom, (para 189-SnO2) a positive electrode (para 35)  and a non-aqueous liquid electrolyte, wherein the negative electrode and the positive electrode intercalate and deintercalating lithium ions, and the non-aqueous liquid electrolyte comprises  (among others) fluoroethylene carbonate (FEC, claim 2 , additive A12, ). Please note that Sato teaches a use at least one compound selected from Compound Group (A) in amount from 0.01 to 7.0 wt. %. Specifically Sato teaches an electrolyte solution containing 0.82 wt. % of FET.  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03. Therefore, a use of FET as additive in the electrolyte solution similar of that as the electrolyte solution of Kotato in the battery employing the same or substantially similar negative electrode active material to the negative electrode active material of Kotato is known in the art. Additionally, Sato  teaches that he compounds of group A  (including FEC) form  SEI film  the negative electrode active material, due to the electrochemical reactions associated with charging and discharging, which suppresses  decomposition of solvent nonaqueous solvent at the negative electrode (para 29) and as such improve the cycle properties, electrical capacity and low-temperature characteristics of the battery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrolyte solution of Kotato with the FEC in a range from 0.01 to 7.0 wt. %., as taught by Sato, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Alternatively, Sato teaches that the additives A improve the cycle properties, electrical capacity and low-temperature characteristics of the cell (Abstract). Therefore, it would have been obvious to choose fluoroethylene carbonate from finite number of identified, predictable solutions (A1-A12) disclosed by Sato, i.e., it would have been "obvious to try" FEC in order to improve the cycle properties, electrical capacity and low-temperature characteristics of the cell. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 11, Kotato discloses lithium alloy of metals selected from Si, Sn and Al (para 88). It would have been obvious to choose Si widely used in the art from a finite number of identified, predictable solutions (Si, Sn and Al), i.e., it would have been "obvious to try" the Si as alloy component in order to provide a battery with high energy density. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 12, Kotato discloses the invention as discussed above as applied to claim 2. Since Kotato does not positively recites Pb, the limitation of claim 12, considered met.
Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. 
 Referring to the fact that Honbou reference does not disclose a negative electrode active material containing at one atom selected from the group consisting of Si, Sn and Pb  Applicant argues that such electrode material” used in combination with a specified non-aqueous liquid electrolyte containing an ethylene carbonate derivative having at least one fluorine atom and a specified chain compound having one or more sulfur--containing functional groups shows superior charge--discharge cycle performance, particularly in comparison to a battery using graphite as the negative electrode active material”. 
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One skill in the art would recognize, that the use of electrolyte solution comprising organic carbonates and sulforganic compounds such as  claimed compound *of formula C-7 for example)  with either carbonaceous negative active material or negative active material   comprising  of Si, Sn and Pb is well known in the art, as evidenced by Kotato reference.  The choice of suitable negative active material depend, availability and applicability of said active materials and on desired energy density of the battery (It is well known that metallic anodes, as well as alloy anodes provide higher energy density).  Therefore, the main question raised by 
Sato discloses a non-aqueous liquid electrolyte secondary battery (para 276) , comprising: a negative electrode comprising carbon material and a negative-electrode active material containing at least one kind of atom selected from the group consisting of Si atom, Sn atom and Pb atom, (para 189-SnO2) a positive electrode (para 35)  and a non-aqueous liquid electrolyte, wherein the negative electrode and the positive electrode intercalate and deintercalating lithium ions, and the non-aqueous liquid electrolyte comprises  (among others) fluoroethylene carbonate (FEC, claim 2 , additive A12, ). Please note that Sato teaches a use at least one compound selected from Compound Group (A) in amount from 0.01 to 7.0 wt. %. Specifically Sato teaches an electrolyte solution containing 0.82 wt. % of FET.  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03. Therefore, a use of FET as additive in the electrolyte solution similar of that as the electrolyte solution of Kotato in the battery employing the same or substantially similar negative electrode active material to the negative electrode active material of Kotato is known in the art. Additionally, Sato  teaches that he compounds of group A  (including FEC) form  SEI film  the negative electrode active material, due to the electrochemical reactions associated with charging and discharging, which suppresses  decomposition of solvent nonaqueous solvent at the negative electrode (para 29) and as such improve the cycle properties, electrical capacity and low-temperature characteristics of the battery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrolyte solution of Kotato with the FEC in a range from 0.01 to 7.0 wt. %., as taught by Sato, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Applicant arguments regarding rejection of claim 9 based on dependency of claim 9 from claim 2 and as such addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727